Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 5 recites the limitation “the other one.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in lines 14-15 recites the limitation “the one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in lines 16-17 recites the limitation “the other one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claim. 2-3 are also rejected for being dependent on a rejected base claim. 
Claim 4 in line 4 recites the limitation “the other one.” There is insufficient antecedent basis for this limitation in the claim.
Claim 4 in lines 13-14 recites the limitation “the one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claim.
the other one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claims 5-6 are also rejected for being dependent on a rejected base claim. 
Claim 7 in line 5 recites the limitation “the other one.” There is insufficient antecedent basis for this limitation in the claim.
Claim 7 in lines 13-14 recites the limitation “the one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claim.
Claim 7 in lines 15-16 recites the limitation “the other one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claims 8-10 are also rejected for being dependent on a rejected base claim. 
Claim 11 in line 5 recites the limitation “the other one.” There is insufficient antecedent basis for this limitation in the claim.
Claim 11 in lines 14-15 recites the limitation “the one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claim.
Claim 11 in lines 16-17 recites the limitation “the other one of the traveling pumps.” There is insufficient antecedent basis for this limitation in the claims 12-14 are also rejected for being dependent on a rejected base claim. 
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten to overcome the above 112(b) rejection. Regarding Claims 1-14 Kinugawa et al. ( US 9,316,310 B2)  teaches a working machine comprising: a machine body (Fig 1); a prime mover (29); a pair of traveling devices (4), one of the traveling devices (4) being arranged to a left side of the machine body (Fig 1), the other one of the traveling devices (4) being arranged to a right side of the machine body (Fig 1); a pair of traveling motors (57) having a first speed and a second speed higher than the first speed, one of the traveling motors (57) being configured to provide power to the traveling device arranged to the left side (Fig 1 and 3-4), the other one of the traveling motors (57) being configured to provide power to the traveling device arranged to the right side 
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. Sumiyohi et al. (US 20100236233); Fukuda et al. (US 2016/0230370 A1) and Akiyama et al. (US 4, 495,767) all teach a working machine with a pair of traveling devices run by motors. However, the above listed references either alone or in combination remain silent on the above missing limitations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745